Citation Nr: 0334199	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  97-27 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for posttraumatic stress disorder (PTSD), 
evaluated as 30 percent disabling between May 11, 1993, and 
December 14, 1999; and on appeal from the initial grant of 
service connection.

2.  Entitlement to the assignment of a higher disability 
evaluation for PTSD, currently evaluated as 70 percent 
disabling, and on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active military duty from February 1966 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In June 1996 the RO granted service connection for PTSD and 
assigned a 10 percent rating effective from May 11, 1993.  In 
an October 1998 rating action the RO assigned a 30 percent 
rating for the PTSD effective from May 11, 1993.  In an April 
2003 rating action the RO increased the veteran's disability 
evaluation from 30 percent disabling to 70 percent disabling 
effective December 15, 1999.  

The pertinent April 2003 supplemental statement of the case 
reflects the effective date was based on a VA outpatient 
record dated December 15, 1999, when the veteran was seen 
following the suicide of a friend.  The record indicates that 
this treatment occurred on September 15, 1999.  The decision 
portion of the supplemental statement of the case indicates 
that an increased rating to 70 percent was warranted 
effective December 15, 1999 and a 70 percent rating for PTSD 
prior to September 15, 1999 was not warranted.  

This appears to be a typographical error.  However, a review 
of the compensation award indicates that the increased 
payment was effective January 1, 2000, which is consistent 
with the December 15, 1999 effective date.  Accordingly, the 
issues are as stated on the title page of this decision.        

The Board finds that the evidence raises the issue of 
entitlement to an effective date prior to December 15, 1999 
for the award of a total rating for compensation purposes 
based on individual unemployability.  This issue is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to September 15, 1999, the veteran's psychiatric 
disability was manifested primarily by symptoms that included 
depressed mood and sleep impairment without more than 
definite social and industrial impairment.

2.  Since September 15, 1999 the veteran's psychiatric 
disorder is productive of severe social and industrial 
impairment with deficiencies in most areas and the inability 
to establish and maintain effective relationships. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 
30 percent for PTSD prior to September 15, 1999, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (in effect both prior to and on November 
7, 1996).

2.  The schedular criteria for a 70 percent for PTSD 
effective September 15, 1999, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(in effect both prior to and on November 7, 1996).

3.  The schedular criteria for a rating in excess of 
70 percent for PTSD since September 15, 1999, have not been 
met  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (in effect both prior to and on November 
7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), SSOC and May 2003 letter from 
the RO to the veteran informed him of the evidence necessary 
to substantiate his claim.  The May 2003 letter also informed 
him of the evidence the VA would obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claim have been collected for review.  The Board 
notes that in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.

The April 2003 supplemental statement of the case advised the 
veteran of the VCAA and indicated that he had 30 days to 
submit additional evidence.  A May 2003 Report of Contact 
relates that the veteran was advised that he had an 
additional 60 days to submit evidence.  While the veteran was 
given the incorrect information regarding the length of time 
remaining to submit additional evidence, the May 2003 Report 
of Contact relates that the veteran was advised of the VCAA 
and he was given an opportunity to suspend the time period to 
submit additional evidence.  The veteran indicated that he 
did not have any additional evidence regarding treatment for 
his claimed disability.  He also submitted a written 
statement in May 2003.  He waived the 60-day time period and 
requested that his case be sent to the Board.  Therefore, the 
Board finds that requirements of the VCAA have been met.  

Factual Background

The service medical records reflect no evidence of PTSD.  
Received on May 11, 1993 was the veteran's application for 

A VA psychiatric examination was conducted in December 1993.  
The veteran reported his medical and service history.  He 
reported that he had been accidentally shot in the hip by a 
fellow soldier while in Vietnam.  His occupational history 
included sales and construction.  Since 1981 he had been a 
guide on a hunting plantation.  He reported that he had 
worked there for 12 years and had no problems.  When 
questioned about his current symptoms the veteran reported 
that he initially had problems with nightmares on return from 
Vietnam but they had subsided and he had no other symptoms or 
problems.  He reported that he had been married since 1964 
and he did not have any marital problems.

On the mental status examination, it was noted that the 
veteran was appropriately dressed and hygienically clean.  
There was no abnormality in his posture or gait.  During the 
interview he did not appear to be in any kind of acute 
distress.  His mood at the time of the examination was 
normal.  His affect was appropriate and there was no evidence 
of any auditory or visual hallucination, perceptual deficit, 
or psychosis.  Cognitive functions of orientation, memory, 
abstract thinking were intact and he denied being suicidal or 
homicidal.  The examiner noted that the veteran appeared to 
have an increase in anxiety and agitation that appeared to be 
a direct result of his pain from a gunshot wound that he 
received in Vietnam.  In reporting the diagnostic impression 
the examiner noted that the veteran did not have PTSD.  
However, he suffered from anxiety, which appeared to be 
worsening as a direct result of the pain from the gunshot 
wound to his hip.  His anxiety was manifested in the form of 
irritability, uptightness, occasional bouts of depression, 
and preoccupation with Vietnam.

Of record, is a March 1995 statement by a VA social worker 
from the Vet Center.  The social worker reported the 
veteran's service and medical history.  He concluded that the 
veteran met the criteria for PTSD.  It was noted that the 
veteran was being seen by the VA outpatient clinic as well as 
the Vet Center for psychological counseling.

VA records dated between December 1994 and March 1995 show 
that the veteran received medical care for various 
disabilities, to include psychiatric problems.  In January 
1995, the veteran underwent initial psychological assessment 
and evaluation for smoking cessation.  He reported anxiety 
secondary to a gunshot wound received in Vietnam.  He 
reported that he was abruptly fired from working on a farm 
where he thought he was one of the family.  This caused 
financial and personal trauma.  His symptoms included 
nightmares, recurring dreams of mutilated bodies, intrusive 
thoughts of Vietnam, flashbacks, and startle response.  The 
diagnoses included adjustment disorder with mixed emotional 
features, alcohol abuse rule out dependence and partial PTSD, 
combat related.  The GAF score was 65.  August 1995 VA 
smoking cessation counseling records show that he was mildly 
anxious with constricted defect.  

A VA examination was conducted in April 1996.  The veteran's 
medical and service history was reported.  The veteran 
reported that there was no change in his family dynamics and 
he remained happily married.  He last worked for a glass 
company but now worked for a farmer.  He also admitted to 
excessive alcohol use.  On mental status examination, it was 
reported that he was in constant pain, unable to sit in one 
place, often shrugging with pain.  His mood was depressed and 
his affect was somewhat blunted.  There was no evidence of 
auditory or visual hallucinations or psychosis.  His 
cognition was intact.  He denied being suicidal or homicidal.  
In reporting the diagnostic assessment the examiner noted 
that the veteran remained in excruciating pain resulting in 
anxiety.  He also noted that the veteran had additional 
problems in the form of excessive drinking, as well as 
increasing nightmares and flashbacks related to events in 
Vietnam which he denied before.  The examiner concluded that 
based on this information it appeared that the veteran did 
have PTSD, chronic, delayed, of a mild degree.

A June 1996 rating action granted service connection for PTSD 
and a 10 percent disability evaluation was assigned, 
effective May 11, 1993.

In June 1997, the veteran submitted lay statements from 
friends and relatives, which, in essence, noted the veteran's 
social and employment impairment since his discharge from 
service.

In a July 1997 statement, the Vet Center's social worker 
indicated that the veteran's current evaluation remained 
consistent with the 1995 summary.  Further, the PTSD symptoms 
had increased in severity and intensity.  It was also noted 
that the veteran had been recently hospitalized for a 
cardiac-related procedure, which further exacerbated his PTSD 
symptoms.

VA outpatient records dated in August 1997 show that the 
veteran began pain management counseling.  At the intake 
evaluation, the veteran reported his service and medical 
history.  He indicated that he was unable to work and had 
applied for Social Security benefits.  His mood was described 
as dysphoric with constricted affect.  He denied any suicidal 
or homicidal ideations.  He indicated that he had good 
relationship with his spouse, son and family.  The diagnosis 
included alcohol dependence.  

During 1997 and 1998 he continued to be treated at a VA 
outpatient clinic for psychiatric complaints  

A VA examination was conducted in August 1998.  The veteran 
indicated that his primary complaint was severe pain from his 
gunshot wound to the right hip.  He also remained highly 
anxious and depressed.  He felt frustrated that the VA was 
not helping him more.  He only had occasional nightmares and 
admitted that whenever he became inebriated the nightmares 
usually went away.  His daily activities consisted of 
piddling around the house.  He drove occasionally, had very 
few friends, and usually did not attend social activities.  
On mental examination, it was noted that the veteran remained 
highly anxious.  His mood was depressed and the affect was 
labile.  There was no evidence of psychosis, delusions or 
hallucinations.  The cognitive functions of orientation, 
memory and abstract thinking were intact.  He denied being 
suicidal or homicidal.  The diagnostic impression was PTSD, 
chronic, delayed.  The examiner noted that the Global 
Assessment of Functioning Scale (GAF) score from PTSD alone 
was 70.  It was noted that his overall GAF score was lower 
due to a multitude of problems.  Further, anxiety remained 
the primary symptom and is part of his PTSD.

A rating decision in October 1998 increased the veteran's 
disability evaluation to 30 percent, effective May 11, 1993.

In September 1998, the veteran submitted literature regarding 
stress management and an October 1997 medical statement from 
a private physician who reported the veteran's recent medical 
history.  The examiner concluded that the veteran was 
completely and totally disabled due to his cardiac and 
herniated cervical disc disabilities.

The veteran continued to be treated at a VA outpatient clinic 
for various problems, including his psychiatric problems 
through March 2003.

On September 15, 1999, the veteran and his spouse were seen 
at the VA walk-in clinic.  He was tearful and avoided eye 
contact.  She explained that a friend had committed suicide 
in their driveway.  After finding his friend's body, the 
veteran found a letter of denial from the VA.  He became 
withdrawn repressing his feelings.  The patient was presented 
with psychomotor retardation.  He was in a low mood and 
admitted to suicidal ideas.  He refused to go to the hospital 
and the spouse related that she was with him 24 hours a day.  
His symptoms included anxiety, frustration, guilt, despair, 
anger, and insomnia.  There was exacerbation of intrusive 
thoughts.  He had feelings of abandonment, which led to 
hopelessness and despair.  The assessment was exacerbation of 
underlying PTSD associated to stressor adjustment disorder 
not otherwise specified, bereavement.  The examiner mentioned 
the possibility of hospital care.

He was seen at the VA facility on December 8, 1999 for 
follow-up care for symptoms similar to those recorded on 
September 15, 1999.  There is no record of treatment on 
December 15, 1999.

A hearing was held at the RO in December 1999.  The veteran 
and his spouse reported symptoms that included anxiety, 
startle response, social isolation, suicidal ideations, as 
well as, feelings of frustration, abandonment, hopelessness 
and despair.  The veteran's spouse reported that she is 
unable to approach the veteran at times due to startle 
response.  She reported that the veteran's daily routine 
consisted of sleeping in the mornings and afternoon walks.  
There was no real social or family life.  The spouse reported 
that she was in fear of the veteran at times due to his 
collection of guns and anger.

In a January 2000 statement, a private physician reported the 
veteran's medical history.  He indicated that he basically 
treated the veteran for his gastrointestinal problems.  He 
developed a relationship with the veteran.  He noted that the 
veteran deteriorated both physically and psychologically over 
the decade.  He also concluded that the veteran's heart 
disability was related to his psychological condition.  

VA outpatient records dated in March 2000 show that the 
veteran was seen for a variety of physical complaints.  
Psychiatric clinical notes relate that the veteran reported 
having difficulty staying awake.  He also reported panic 
attacks, loud snoring and insomnia.  The veteran's spouse 
reported that there was no overall change since his last 
visit.  The veteran remained withdrawn.  When questioned, the 
veteran vented anger and frustration with a security guard as 
well as with the U. S. Government.  In reporting the 
diagnostic assessment, the examiner noted that the veteran 
had distress related to perception of not being treated 
fairly and resultant social economic problems.  His symptoms 
included persistent low mood, sadness, despondency, 
irritability, withdrawn behavior, social isolation and 
feelings of hopelessness.  There were no statements regarding 
suicidal ideas.  A sleep study was recommended.

Records received from the Social Security Administration in 
June 2000 show that the veteran was granted benefits in 1997 
based on back disorders and ischemic heart disease.  The 
medical records consisted of VA and private medical records 
including duplicate treatment records for PTSD.

The veteran reported there was no change in his condition 
when seen at a VA outpatient clinic in January 2001.  He 
remained irritable, withdrawn and depressed.  The veteran's 
spouse reported that they did not have a social life.  She 
reported that the veteran had gotten into an argument and 
pointed a weapon at a friend.  Her part-time job provided her 
only respite.  On mental examination it was noted that the 
veteran appeared sad, with little verbalization of thought 
content.  The examiner's prompting revealed frustration, 
anger and disappointment.  The veteran admitted to wishes of 
death and a foreshortened future, but denied any suicidal 
plan or intent.  He continued to drink 4 to 6 beers a day.  
He did not want to quit because it was his only relief from 
his emotional state.  The diagnostic assessment was 
exacerbation of depression and PTSD with continued alcohol 
use.

VA outpatient records dated in August 2001 show that the 
veteran stated that he was last employed in 1997 as a heavy 
equipment operator.  He had to quit this occupation after his 
third heart attack.  The examiner concluded that this was 
associated with an increase in psychological symptoms with 
sadness, withdrawn behavior, and re-experiencing the war.  
This led to an increased state of arousal and irritability 
with decreased stress tolerance.  Alcohol abuse worsened this 
condition.  Eventually, the veteran found himself unable to 
interact successfully with others.  His social circle closed 
and his capacity to handle stress from any source 
disappeared.  The condition persisted over the years with 
little or no change in the overall behavioral pattern or 
dynamics of the heart.  The examiner concluded that the 
chronicity and pervasive nature of the veteran's illness 
severely limited his capacity for gainful activities.  The 
examiner considered that the veteran was unemployable as a 
result of his psychiatric disability.  It was noted that the 
veteran lacked motivation for counseling for alcohol abuse.  

A VA examination was conducted in August 2001.  At the 
examination the veteran's spouse reported that the marriage 
was strained due to his temperament, psychological problems 
and his dependency upon her.  She reported decreased 
intimacy.  There was increased social isolation, alcohol use, 
irritability, anger and physical abuse.  She had to quit a 
part-time job due to his requests for her to return home.  
She reported that the veteran's son had removed all guns from 
the home.  There had been no suicide attempt.  The veteran 
reported that he felt like killing himself but did not follow 
through with it.  He did stab himself in the hand when angry 
as if to punish himself.  

On examination it was noted that he was unkempt and walked 
with a cane.  He appeared older than his stated age.  He had 
restricted affect and a depressed mood.  He was reserved and 
ill at ease.  Although he denied psychotic processes such as 
hallucinations, his spouse reported that at times he appeared 
to talk to himself.  He denied current suicidal plans but 
admitted to suicidal thoughts.  He reported that he could not 
follow through on these thoughts.  He was oriented to person, 
place and time although his recent memory was mildly impaired 
after 10 minutes.  The rate in flow of speech was slow and he 
exhibited poverty of content.  He reported that his sleep was 
impaired by nightmares.  He reported that he could not 
separate his nightmares from reality upon wakening.  He was 
typically up at night walking around and sleeping 12 to 14 
hours on and off during the day.  The assessment was PTSD.  
The examiner noted that the veteran's manifestations included 
nightmares, flashbacks, intrusive thoughts, anger, 
irritability, and avoidance of anything that reminded him of 
Vietnam other than Vietnam veterans.  The diagnosis was PTSD, 
chronic, delayed onset.  The Global Assessment of Functioning 
score was 40.  The examiner commented that his emotional 
status made him unemployable at the present time.

VA outpatient records dated between August 2001 and November 
2002 show that the veteran continued psychiatric counseling.  
Clinical notes dated in June 2002 show that the veteran was 
doing well and was considered stable and pleasant.  His 
affect was described as full, appropriate and engaging with 
mild blunting.  He denied any suicidal or homicidal 
ideations, plan or intent.  He had a support system and the 
remainder of his examination was normal.  

In an April 2003 rating action the RO increased the veteran's 
disability evaluation from 30 percent disabling to 70 percent 
disabling effective December 15, 1999.  The RO also granted a 
total rating for compensation purposes based on individual 
unemployability effective from December 15, 1999.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations. See 38 U.S.C.A. § 
1155. Separate diagnostic codes identify the various 
disabilities.

The Board notes that the appeal for a higher evaluation for 
the PTSD arises from the initial rating decision which 
established service connection for the disability and 
assigned the initial disability evaluation.  Therefore, the 
entire rating period is to be considered, including the 
possibility of a staged rating (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

Effective November 7, 1996, the portion of the rating 
schedule pertaining to rating mental disorders was revised.  
As the veteran's claim for a higher rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v.  Derwinski, 1 Vet.  
App.  308 (1990).  However, the new rating criteria may only 
be applied to the period of time after their effective date.  
VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 461, 465-67 
(1997).

Under the General Rating Formula for Psychoneurotic Disorders 
in effect prior to November 7, 1996, a 100 percent evaluation 
is assigned for the following: when the attitudes of all 
contacts except the most intimate so adversely affected as to 
result in virtual isolation in the community; when there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; and demonstrably unable to obtain or retain 
employment.  

A 70 percent evaluation is assigned when the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

A 50 percent evaluation is assigned when there is 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and when, by reason of psychoneurotic symptoms, the 
reliability, efficiency, and flexibility levels are so 
reduced as to result in considerable industrial impairment.  

A 30 percent evaluation is assigned for definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, and when the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  

A 10 percent evaluation is assigned for less than the 
criteria for the 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A noncompensable rating is assigned 
when there are neurotic symptoms that may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.  38 C.F.R. § 4.132 (1996).  

In Hood v. Brown, 4 Vet. App. 301, (1993), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) stated 
that the term "definite" as utilized in 38 C.F.R. § 4.132 was 
"qualitative" in character, where as the other descriptive 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of satisfying 
the Board's statutory duty to articulate the "reasons and 
bases" for a decision under 38 U.S.C.A. § 7104.  The Board 
subsequently requested an opinion from the VA Office of the 
General Counsel.  In a precedent opinion, the General Counsel 
concluded that the term "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents the degree of social and industrial impairment 
that is "more than moderate, but less than rather large."  
O.G.C. Prec. 9-93 (November 9, 1993), 57 Fed. Reg. 4753 
(1994).  The Board is bound by this interpretation of the 
term "definite" as applied to 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  38 U.S.C.A. § 7104(d)(1).

When evaluating psychiatric disabilities, the examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be.  38 C.F.R. § 4.130 (1996).  This provision is not 
included in the current regulations, as amended in 1996.  

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 100 percent rating 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or symptoms 
controlled by continuous medication.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

Prior to December 15, 1999

A review of the evidence reflects that the veteran's 
complaints included anxiety, depression, nightmares, 
flashbacks, and startle response.  He reported that he was 
limited socially.  However, the VA examinations showed that 
he had been in a stable marriage for many years and lived 
with his spouse and adult son and had been gainfully employed 
during this period. .  

Furthermore the VA examiner in April 1996 indicated that the 
PTSD was mild.  Additionally, the GAF score on the VA 
outpatient record in January 1995 was 65 and during the 
August 1998 it was 70.  These scores are reflective of some 
mild impairment.  

Also, the medical records for this period do not show a 
flattened affect or impairment in speech.  The veteran did 
not describe panic attacks and there was no significant 
impairment in memory.  In general, his judgment was noted to 
be adequate and he was well oriented.  

After reviewing this evidence the Board finds that from May 
11, 1993 through September 14, 1999 the veteran's PTSD was 
not productive of considerable social and industrial 
impairment under the old rating criteria nor does this 
evidence show that the PTSD satisfied the criteria for a 50 
percent rating under the revised rating criteria.  

However, when seen at the VA outpatient clinic on September 
15, 1999 the veteran had an increase in his psychiatric 
symptoms.  At that time he had found the body of his friend 
who had committed suicide.  He was withdrawn with psychomotor 
retardation.  He was in a low mood and admitted to suicidal 
ideas.  His symptoms included anxiety, frustration, guilt, 
despair, anger, and insomnia.  There was exacerbation of 
intrusive thoughts.  He had feelings of abandonment, which 
led to hopelessness and despair.  Additionally, the 
assessment was exacerbation of underlying PTSD.  The Board 
finds that this treatment record reflects the initial stage 
of a chronic increase in the veteran's PTSD and the 70 
percent is effective this date of treatment, September 15, 
1999.  The next issue to be determined is whether a rating in 
excess of 70 percent is warranted.

Increased Rating for PTSD in excess of 70 percent Effective 
From September 15, 1999

The September 15, 1999 VA outpatient record shows that the 
veteran was experiencing significant psychiatric symptoms.  
The March 2000 clinical report indicates that the veteran had 
persistent low mood, sadness, dependency, irritability, 
withdrawn behavior, social isolation and feelings of 
hopelessness.  The veteran has indicated that he was no 
longer working.  The August 2001 examination showed that the 
veteran experienced nightmares, flashbacks, intrusive 
thoughts, anger, irritability, and avoidance.  A restricted 
affect was noted, as well as anxiety and depression.  He was 
carelessly groomed and the rate in flow of speech was slow.  
His GAF was 40.  A GAF between 40 and 50 contemplates serious 
symptoms.  The examiner indicated that he was unemployable 
due to his psychiatric illness. 

He reported suicidal thoughts.  However he stated that he 
could not follow through on these thoughts .  He also 
reported that he could not separate his nightmares from 
reality upon wakening.  However, the examiner found that he 
was oriented to person, place and time.  His recent memory 
was impaired.  However, the examiner indicated that the 
degree of impairment was mild.  The medical evidence does not 
show psychoneurotic symptoms bordering on gross repudiation 
of reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  There 
was no evidence of persistent delusions or hallucinations 
grossly inappropriate behavior, persistent danger of hurting 
self or others, or the intermittent inability to perform 
activities of daily living.  Accordingly, the Board finds 
that the criteria for a 100 percent rating under the old or 
revised rating criteria have not been met.  Additionally, the 
evidence is not equipoise as to warrant the application of 
the benefit of the doubt doctrine.  38 C.F.R. § 3.102 (2003).


ORDER

A rating in excess of 30 percent for PTSD prior to 
September 15, 1999, is denied

A 70 percent rating for PTSD effective September 15, 1999, is 
granted, subject to the applicable laws and regulations 
governing the payment of monetary benefits.  

A rating in excess of 70 percent for PTSD since September 15, 
1999, is denied.


                       
____________________________________________
	ROBET P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



